Name: 2005/413/EC: Commission Decision of 30 May 2005 amending Decisions 2004/696/EC and 2004/863/EC on the Community's financial contribution to the TSE eradication and monitoring programmes for 2005 (notified under document number C(2005) 1550)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  EU finance;  agricultural policy;  European construction
 Date Published: 2006-12-12; 2005-06-04

 4.6.2005 EN Official Journal of the European Union L 141/24 COMMISSION DECISION of 30 May 2005 amending Decisions 2004/696/EC and 2004/863/EC on the Community's financial contribution to the TSE eradication and monitoring programmes for 2005 (notified under document number C(2005) 1550) (2005/413/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) and (6) thereof, Whereas: (1) Commission Decision 2004/696/EC of 14 October 2004 on the list of programmes for the eradication and the monitoring of certain TSEs qualifying for a financial contribution from the Community in 2005 (2) sets out the list of such programmes, as well as the proposed rate and amount of the contribution for each programme. (2) Commission Decision 2004/863/EC of 30 November 2004 approving the TSE eradication and monitoring programmes of certain Member States for 2005 and fixing the level of the Communitys financial contribution (3). (3) On 28 January 2005, a Community expert panel, chaired by the Community Reference laboratory for TSEs (CRL), confirmed the detection of bovine spongiform encephalopathy (BSE) in a goat slaughtered in France. It was the first case of BSE in a small ruminant under natural conditions. (4) In its statement of 28 January 2005, the Scientific Panel on Biological Hazards of the European Food Safety Authority (EFSA) stressed that the significance of that single case of BSE infection in a goat in France is yet to be assessed. In order to do so, the EFSA indicated that the results of an increased monitoring of TSEs in goats are essential. (5) In response to that statement, Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (4), as amended by Commission Regulation (EC) No 214/2005 (5), introduced a new programme for the monitoring of TSE in caprine animals starting from 11 February 2005. Under that new monitoring programme, the numbers of healthy slaughter and dead-on-farm caprine animals to be tested have been substantially increased. (6) Due to the particularities of the goat meat sector, the limited value of goats above 18 months of age for slaughter purposes, and in the light of the importance of an effective implementation of the increased monitoring to assess the prevalence of BSE in caprine animals, it is appropriate to increase the amount per test to be reimbursed to the Member States by the Community up to a maximum amount of EUR 30 per rapid test performed in caprine animals. (7) In addition, Regulation (EC) 999/2001, as amended Commission Regulation (EC) No 36/2005 (6) sets out the compulsory systematic discriminatory testing to differentiate BSE from scrapie in all TSE cases detected in ovine and caprine animals to apply from 14 January 2005. That measure should be considered as eligible for the Communitys financial contribution to the TSE monitoring and eradication programmes in the Member States. (8) In the light of the importance to assess the prevalence of BSE in small ruminants for the achievement of Community objectives in the field of public and animal health it is appropriate to reimburse 100% of the costs paid by the Member States for the primary molecular tests to differentiate BSE from scrapie. (9) Therefore, it is necessary to revise the maximum amount of financial participation by the Community for each programme, as set out in Decisions 2004/696/EC and 2004/863/EC. (10) Decision 2004/863/EC sets out the conditions for the Communitys financial contribution, including the forwarding of a monthly report to the Commission by the concerned Member States on the progress of the TSE monitoring programmes and the cost paid. The Annex to that sets out the costs to be paid. That Annex should be amended to take account of amendments to Annexes III and X to Regulation (EC) No 999/2001, as amended by Regulation (EC) No 36/2005 and No 214/2005. (11) Decisions 2004/696/EC and 2004/863/EC should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/696/EC is amended in accordance with Annex I to this Decision. Article 2 Decision 2004/863/EC is amended as follows: 1. in Article 1(2), EUR 3 550 000 is replaced by EUR 3 586 000; 2. in Article 2(2), EUR 1 700 000 is replaced by EUR 1 736 000; 3. in Article 3(2), EUR 2 375 000 is replaced by EUR 2 426 000; 4. in Article 4(2), EUR 15 020 000 is replaced by EUR 15 170 000; 5. in Article 5(2), EUR 290 000 is replaced by EUR 294 000; 6. in Article 6(2), EUR 585 000 is replaced by EUR 1 487 000; 7. in Article 7(2), EUR 4 780 000 is replaced by EUR 8 846 000; 8. in Article 8(2), EUR 24 045 000 is replaced by EUR 29 755 000; 9. in Article 9(2), EUR 6 170 000 is replaced by EUR 6 172 000; 10. in Article 10(2), EUR 6 660 000 is replaced by EUR 8 677 000; 11. in Article 11(2), EUR 85 000 is replaced by EUR 353 000; 12. in Article 12(2), EUR 835 000 is replaced by EUR 836 000; 13. in Article 13(2), EUR 145 000 is replaced by EUR 155 000; 14. in Article 14(2), EUR 1 085 000 is replaced by EUR 1 184 000; 15. in Article 15(2), EUR 35 000 is replaced by EUR 36 000; 16. in Article 16(2), EUR 4 270 000 is replaced by EUR 4 510 000; 17. in Article 17(2), EUR 1 920 000 is replaced by EUR 2 076 000; 18. in Article 18(2), EUR 1 135 000 is replaced by EUR 1 480 000; 19. in Article 19(2), EUR 435 000 is replaced by EUR 444 000; 20. in Article 20(2), EUR 1 160 000 is replaced by EUR 1 170 000; 21. in Article 21(2), EUR 305 000 is replaced by EUR 313 000; 22. in Article 22(2), EUR 5 570 000 is replaced by EUR 5 690 000; 23. Article 23 is replaced by the following: Article 23 The Community's financial contribution for the TSE monitoring programmes referred to in Articles 1 to 22 shall be at the rate of 100 % of the cost paid, value added tax excluded, by the concerned Member States for the tests performed, subject to: (a) a maximum amount of EUR 8 per test, for tests carried out from 1 January to 31 December 2005 in bovine and ovine animals referred to in Annex III to Regulation (EC) No 999/2001; (b) a maximum amount of EUR 30 per test, for tests carried out from 1 January to 31 December 2005 in caprine animals referred to in Annex III to Regulation (EC) No 999/2001; (c) a maximum amount of EUR 145 per test, for primary molecular discriminatory tests carried out from 14 January 2005 to 31 December 2005 as referred to in Annex X, Chapter C, point 3.2(c)(i) to Regulation (EC) No 999/2001.; 24. the Annex is replaced by Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 May 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 316, 15.10.2004, p. 91. (3) OJ L 370, 17.12.2004, p. 82. (4) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) 260/2005 (OJ L 46, 17.2.2005, p. 9). (5) OJ L 37, 10.2.2005, p. 9. (6) OJ L 10, 13.1.2005, p. 9. ANNEX I Annex I to Decision 2004/696/EC is replaced by the following: ANNEX I List of programmes for the monitoring of TSEs Rate and maximum amount of the Community financial contribution (in EUR) Disease Member State Rate tests (1) performed Maximum amount TSEs Austria 100 % 2 076 000 Belgium 100 % 3 586 000 Cyprus 100 % 353 000 Czech Republic 100 % 1 736 000 Denmark 100 % 2 426 000 Estonia 100 % 294 000 Finland 100 % 1 170 000 France 100 % 29 755 000 Germany 100 % 15 170 000 Greece 100 % 1 487 000 Hungary 100 % 1 184 000 Ireland 100 % 6 172 000 Italy 100 % 8 677 000 Lithuania 100 % 836 000 Luxembourg 100 % 155 000 Malta 100 % 36 000 Netherlands 100 % 4 510 000 Portugal 100 % 1 480 000 Slovenia 100 % 444 000 Spain 100 % 8 846 000 Sweden 100 % 313 000 United Kingdom 100 % 5 690 000 Total 96 396 000 (1) Rapid tests and primary molecular tests. ANNEX II ANNEX TSE monitoring Member State: Month: Year: Tests on bovine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part I, points 2.1, 3 and 4.1 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part I, points 2.2, 4.2 and 4.3 to Regulation (EC) No 999/2001 Total Tests on ovine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part II, point 2(a) to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Total Tests on caprine animals Number of tests Unit cost Total cost Tests on animals referred to in Annex III, Chapter A, Part II, point 2(b) to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 3 to Regulation (EC) No 999/2001 Tests on animals referred to in Annex III, Chapter A, Part II, point 5 to Regulation (EC) No 999/2001 Total Primary molecular testing with a discriminatory immuno-blotting Number of tests Unit cost Total cost Tests on animals referred to in Annex X, Chapter C, point 3.2 (c) (i) to Regulation (EC) No 999/2001